Case: 17-50669      Document: 00514463070         Page: 1    Date Filed: 05/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-50669
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                        May 8, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ADRIAN MEJORADO GUERRERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-1442-3


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Adrian Mejorado Guerrero appeals his within-
guidelines sentence imposed after he pleaded guilty, pursuant to a written plea
agreement, to conspiracy to launder monetary instruments, in violation of 18
U.S.C. § 1956. Without mentioning that his plea agreement contains a waiver
of the right to appeal his sentence, Mejorado Guerrero contends that the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50669    Document: 00514463070     Page: 2   Date Filed: 05/08/2018


                                 No. 17-50669

district court improperly calculated his applicable guidelines range.       The
Government seeks to enforce the appeal waiver.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). As demonstrated by the
rearraignment transcript and by Mejorado Guerrero’s signature on the plea
agreement, he knowingly and voluntarily waived his appellate rights.
Moreover, the Government complied with its duties under the plea agreement.
See United States v. Keresztury, 293 F.3d 750, 755-57 (5th Cir. 2002).
Therefore, the waiver is enforceable and applies here. See Keele, 755 F.3d at
754-55. In light of the enforceable appeal waiver, we DISMISS this appeal.
      Counsel for Mejorado Guerrero is cautioned that pursuing an appeal
contrary to a valid waiver is a needless waste of resources and could result in
sanctions. See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      As a final matter, there is a clerical error in the written judgment, which
incorrectly lists Mejorado Guerrero’s statute of conviction as 18 U.S.C. § 956
instead of § 1956.   Accordingly, we REMAND for the limited purpose of
correcting the clerical error in the written judgment in accordance with Federal
Rule of Criminal Procedure 36. See United States v. Higgins, 739 F.3d 733,
739 n.16 (5th Cir. 2014); United States v. Rosales, 448 F. App’x 466, 466-67
(5th Cir. 2011).




                                       2